742 So. 2d 825 (1999)
David REYES, Appellant,
v.
STATE of Florida, Appellee.
No. 98-544.
District Court of Appeal of Florida, First District.
September 1, 1999.
Nancy A. Daniels, Public Defender and Glenna Joyce Reeves, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General and Carolyn J. Mosley, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
David Reyes challenges his judgment of conviction and sentence for three counts of armed robbery and felony fleeing and/or attempting to elude a police officer. We find the issues raised regarding the propriety of his conviction to be without merit. We also find to be without merit his argument that the Prison Releasee Reoffender Act is unconstitutional, because the Act is, among other things, a violation of the separation of powers clause of the Florida Constitution. See Woods v. State, 740 So. 2d 20 (Fla. 1st DCA 1999). As in Woods, we certify the following question as one of great public importance:
DOES THE PRISON RELEASEE REOFFENDER PUNISHMENT ACT, CODIFIED AS SECTION 777.082(8), FLORIDA STATUTES (1997), VIOLATE THE SEPARATION OF POWERS CLAUSE OF THE FLORIDA CONSTITUTION?
AFFIRMED; question certified.
BARFIELD, C.J., VAN NORTWICK AND PADOVANO, JJ., CONCUR.